     Case 1:17-cv-04853-JSR Document 125 Filed 12/29/20 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------- x
SARAH PALIN,                        :
                                    :             17-cv-4853 (JSR)
        Plaintiff,                  :
                                    :
                -v-                 :             MEMORANDUM ORDER
                                    :
THE NEW YORK TIMES COMPANY and      :
JAMES BENNET,                       :
                                    :
        Defendants.                 :
----------------------------------- x

JED S. RAKOFF, U.S.D.J.

     On June 27, 2017, plaintiff Sarah Palin brought a single

defamation claim against The New York Times Company (“The Times”)

arising from The Times’ editorial of June 14, 2017 titled America’s

Lethal Politics regarding gun control (the “Editorial”). Dkt. No.

1. The now-operative complaint, filed on December 30, 2019, also

named James Bennet, the author of the relevant segments of the

Editorial. Dkt. No. 70.

     Although plaintiff does not dispute that she is a “public

figure,”   in   a   previously-filed    motion   for   partial    summary

judgment, she argued that she is not required to prove actual

malice, and prove it by clear and convincing evidence, on the

ground that the federal constitutional rule imposing that burden

in the case of public figures either is no longer good law or does

not apply to this case. Dkt. No. 100. Defendants argued, among
     Case 1:17-cv-04853-JSR Document 125 Filed 12/29/20 Page 2 of 13



other things, that the federal constitutional rule governed the

case and that, in any event, New York law independently imposed an

actual malice requirement. Dkt. No. 104. In an Opinion and Order

dated August 28, 2020 (the “Opinion”), Dkt. No. 117, the Court

held that the federal Constitution, under well-settled and binding

precedent, imposed the actual malice requirement, id at 12-13

(citing New York Times Co. v. Sullivan, 376 U.S. 254 (1964)), and

declined to reach the question whether New York law independently

imposed that burden, id. at 13 n.8. The case is now set for trial,

pandemic permitting, on June 21, 2021.

     Now before the Court is defendants’ motion, pursuant to

Federal Rule of Civil Procedure 54(b), for an order modifying the

Opinion to reflect the fact that on November 10, 2020, New York

amended   its     “anti-strategic       litigation     against     public

participation” (“anti-SLAPP”) law to expressly require that public

figures prove actual malice by clear and convincing evidence. Dkt.

No. 120. Plaintiff opposes. Dkt. No. 123. For the reasons set forth

below, the motion is granted.

     Federal Rule of Civil Procedure 54(b) provides, in relevant

part, that an interlocutory order “may be revised at any time

before the entry of a judgment adjudicating all the claims and all

the parties’ rights and liabilities.” Of course, past decisions

should not be revisited “without good reason.” Official Comm. of


                                  -2-
     Case 1:17-cv-04853-JSR Document 125 Filed 12/29/20 Page 3 of 13



the Unsecured Creditors of Color Tile, Inc. v. Coopers & Lybrand,

LLP, 322 F.3d 147, 167 (2d Cir. 2003). But “an intervening change

of controlling law” is just such a reason. Id.

     Here, there has been just such an intervening change of law.

It is true that New York’s anti-SLAPP law has long had an actual

malice requirement, providing that:

     [i]n   an   action  involving   public   petition   and
     participation, damages may only be recovered if the
     plaintiff, in addition to all other necessary elements,
     shall have established by clear and convincing evidence
     that any communication which gives rise to the action
     was made with knowledge of its falsity or with reckless
     disregard of whether it was false, where the truth or
     falsity of such communication is material to the cause
     of action at issue.

See N.Y. Civil Rights Law § 76-a(2). The prior version of the law,

however,   defined   “an   action    involving   public    petition    and

participation” narrowly to include only claims “brought by a public

applicant or permittee, and [that are] materially related to any

efforts of the defendant to report on, comment on, rule on,

challenge or oppose such application or permission.” See Intl.

Shoppes v. At the Airport, 131 A.D.3d 926, 928 (2d Dep’t 2015).1

As a result, the actual malice requirement was effectively limited

to cases initiated by persons or business entities that were




1    Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.

                                    -3-
     Case 1:17-cv-04853-JSR Document 125 Filed 12/29/20 Page 4 of 13



involved in controversies over a public application or permit. See

Chandok v. Klessig, 632 F.3d 803, 819 (2d Cir. 2011) (“Uniformly,

the New York courts have found that the persons properly alleged

to be public applicants within the meaning of the anti-SLAPP

statute were persons whose proposed actions required government

permission.”).

     On November 10, 2020, New York amended its anti-SLAPP law.

See A.B. 5991-A. Among other things, the amendments substantially

broadened the reach of the actual malice rule. As amended, the law

defines an “action involving public petition and participation” to

include a claim based upon:

     (1)   any communication in a place open to the public or
           a public forum in connection with an issue of public
           interest; or

     (2)   any other lawful conduct in furtherance of the
           exercise of the constitutional right of free speech
           in connection with an issue of public interest, or
           in   furtherance    of   the   exercise    of   the
           constitutional right of petition.

N.Y. Civil Rights Law § 76-a(1)(a). The law further directs that

the term “public interest” is to “be construed broadly, and shall

mean any subject other than a purely private matter.” Id. § 76-

a(1)(d).   Also,   although    less     directly   relevant   here,    the

amendments create an affirmative cause of action for certain




                                  -4-
     Case 1:17-cv-04853-JSR Document 125 Filed 12/29/20 Page 5 of 13



defendants to recover attorneys’ fees and other damages from

plaintiffs in specified circumstances. Id. § 70-a.2

     Defendants now ask the Court to rule that § 76-a, as amended

on November 10, 2020, applies retroactively to this action and

thus requires that plaintiff prove actual malice by clear and

convincing evidence as a matter of New York law, separate and apart

from the requirements of the federal Constitution. Def. Mem. at 4.

They contend that “a ruling now on the applicability of state law

will inform the drafting of jury instructions at trial, simplify

future   proceedings   including   on    appeal,    and   give    effect   to

constitutional avoidance . . . .” Id. at 5.

     Plaintiff   responds   that   defendants      have   not    established

extraordinary     circumstances          warranting       reconsideration.

Plaintiff’s Response to Defendants [sic] Memorandum of Law in

Support of Motion for Reconsideration (“Pl. Mem.”), Dkt. No. 123,

at 1. Plaintiff argues that the Court has already decided that the

actual malice standard applies to this case, and that the source

of the actual malice rule does not matter for the purposes of the

upcoming trial. Id. at 1-2. And, plaintiff contends, if she loses

at trial and renews her challenge to the federal actual malice


2    Defendants do not ask the Court to apply § 70-a in this
action, nor do they contend that the provision would even apply in
federal court. See Defendants’ Memorandum of Law in Support of
Motion for Reconsideration (“Def. Mem.”), Dkt. No. 120, at 4 n.4.

                                   -5-
        Case 1:17-cv-04853-JSR Document 125 Filed 12/29/20 Page 6 of 13



rule on appeal, defendants will have preserved their argument that

New     York    independently      imposes    the   requirement.       Id.    at   2.

Therefore, according to plaintiff, nothing will be simplified by

granting reconsideration; indeed, doing so “would amount to an

advisory opinion.” Id. at 1-2.

      The Court sees no reason why it should delay resolution of

this plainly relevant issue. If, as defendants contend, § 76-a

applies    retroactively      to    this     action,     that   will   undoubtedly

simplify proceedings on appeal; by contrast, if, as plaintiff

insists, the statute does not have retroactive effect, then we are

exactly where we began and, to prevail at trial, plaintiff will

still    have    to   prove   actual    malice      as    a   matter   of    federal

constitutional law. Either way, there is nothing to be gained from

delay. In light of the intervening change of law, the Court now

turns to the merits of defendants’ motion.

      It is undisputed that § 76-a requires public figures, like

plaintiff, to prove actual malice by clear and convincing evidence.

It is also undisputed (albeit by virtue of neither party having

raised the issue) that a federal court sitting in diversity must

apply § 76-a because it is a substantive, rather than a procedural,

provision. See Adelson v. Harris, 774 F.3d 803, 809 (2d Cir. 2014)

(affirming the district court’s application of certain substantive

provisions of Nevada’s anti-SLAPP law); see also La Liberte v.


                                        -6-
     Case 1:17-cv-04853-JSR Document 125 Filed 12/29/20 Page 7 of 13



Reid, 966 F.3d 79, 86 n.3 (2d Cir. 2020) (distinguishing between

the applicability in federal court of substantive and procedural

elements of state anti-SLAPP laws). The only question here is

whether § 76-a should be given retroactive effect to this action,

which was filed before the amendments took effect but has not yet

gone to trial.

     Under   New    York    law,    statutory   amendments    are    generally

“presumed to have prospective application unless the Legislature’s

preference   for    retroactivity     is    explicitly    stated    or    clearly

indicated.” Matter of Gleason (Michael Vee, Ltd.), 96 N.Y.2d 117,

122 (2001). So-called “remedial legislation,” however, “should be

given retroactive effect in order to effectuate its beneficial

purpose.” Id. “Remedial statutes are those designed to correct

imperfections in prior law, by generally giving relief to the

aggrieved party.” Nelson v. HSBC Bank USA, 87 A.D.3d 995, 998 (2d

Dep’t 2011). “Other factors in the retroactivity analysis include

whether the Legislature has made a specific pronouncement about

retroactive effect or conveyed a sense of urgency; whether the

statute   was      designed    to    rewrite     an     unintended       judicial

interpretation;     and    whether   the    enactment    itself    reaffirms   a

legislative judgment about what the law in question should be.”

Gleason, 96 N.Y.2d at 122.




                                      -7-
      Case 1:17-cv-04853-JSR Document 125 Filed 12/29/20 Page 8 of 13



      It is clear that § 76-a is a remedial statute that should be

given retroactive effect. The Legislature conveyed a sense of

urgency by    directing         that the    amendment was    to “take effect

immediately.” See A.B. 5991-A § 4; see, e.g., Gleason, 96 N.Y.2d

at 122. Moreover, the legislative history demonstrates that the

amendments to § 76-a were intended to correct the narrow scope of

New York’s prior anti-SLAPP law. As State Senator Brad Hoylman,

the Senate sponsor of the amendments, explained: the prior anti-

SLAPP law had been “strictly limited to cases initiated by persons

or business entities that are embroiled in controversies over a

public application or permit, usually in a real estate development

situation.”      Sponsor    Mem.    of     Sen.   Hoylman   (July    22,   2020),

https://www.nysenate.gov/legislation/bills/2019/s52. “By revising

the   definition    of     an    ‘action    involving   public      petition   and

participation,’ this amendment to Section 76-a will better advance

the   purposes     that    the     Legislature     originally    identified     in

enacting New York’s anti-SLAPP law” -- namely, “to provide the

utmost protection for the free exercise or speech, petition, and

association rights, particularly where such rights are exercised

in a public forum with respect to issues of public concern.” Id.

“These factors together persuade [the Court] that the remedial

purpose of the amendment should be effectuated through retroactive

application.” Gleason, 96 N.Y.2d at 123.


                                         -8-
     Case 1:17-cv-04853-JSR Document 125 Filed 12/29/20 Page 9 of 13



     Plaintiff offers three reasons not to give § 76-a retroactive

effect, but none is persuasive. First, plaintiff argues that while

“the changes made to Section 70-a appear to be ‘remedial’ in

nature, . . . the changes to Section 76-a are not.” Pl. Mem. at 2.

For example, plaintiff points out that § 70-a states that it

applies to “any person who commenced or continued such action,”

(emphasis   added),   whereas   §   76-a   “contains   no   such   temporal

expression.” Id. at 4. That § 70-a might also be intended to have

retroactive effect, however, does not undermine the clear evidence

that the Legislature intended § 76-a to have retroactive effect.

Nor is it any surprise that the Legislature did not expressly state

that § 76-a would apply to any plaintiff who “continued” such an

action; after all, any public figure would have already had to

prove actual malice under the federal Constitution.3

      Next, plaintiff argues that Matter of Regina Metro. Co., LLC

v New York State Div. of Hous. & Community Renewal, 35 N.Y.3d 332

(2020), a recent New York Court of Appeals decision, creates a

presumption against retroactivity, where, as here, the amendment

would “impact substantive rights.” Pl. Mem. at 3 (quoting Regina,


3    As the preceding       analysis makes clear, the famously
“intricate relationship   between First Amendment and state libel
law,” Celle v. Filipino   Reporter Enterprises Inc., 209 F.3d 163,
176 (2d Cir. 2000), is    especially pronounced where, as here, a
state opts to conform     aspects of its state law to the First
Amendment.

                                    -9-
       Case 1:17-cv-04853-JSR Document 125 Filed 12/29/20 Page 10 of 13



35 N.Y.3d at 370). For at least two reasons, however, this argument

is unpersuasive. The first is that Regina created no such rule.

Instead, the Regina court simply restated well-established New

York   law:   that    legislation    is    typically   presumed   to      apply

prospectively but that the presumption could be overcome with “a

clear expression of . . . legislative purpose.” 35 N.Y.3d at 369

(quoting Gleason, 96 N.Y.2d at 36). Nothing in Regina suggests

that it is overturning the general rule that remedial legislation,

like § 76-a, is presumed to have retroactive effect. 4 Second, even

assuming arguendo that Regina did articulate such a rule, § 76-a

will not have any meaningful impact on plaintiff’s “substantive

rights.” As already discussed, any public figure seeking to recover

damages for defamation would already have had to prove actual

malice as a matter of federal law separate and apart from the

requirements of New York law.5


4    Indeed, Regina itself recognized that certain portions of the
Housing Stability and Tenant Protection Act of 2019 were intended
by the Legislature to have retroactive effect, although, as
discussed below, it ultimately refused to effectuate that
legislative intent on due process grounds. See 35 N.Y.3d at 387.

5    To be sure, states are free to subject to the actual malice
rule plaintiffs who might otherwise fall outside the reach of the
First Amendment. See, e.g., Nelson Auto Center, Inc. v. Multimedia
Holdings Corporation, 951 F.3d 952, 957 (8th Cir. 2020) (“Minnesota
is free to categorize corporations as public figures that must
prove actual malice even if federal law does not.”). Because
plaintiff is clearly a public figure under well-established


                                    -10-
     Case 1:17-cv-04853-JSR Document 125 Filed 12/29/20 Page 11 of 13



     Finally, plaintiff, again relying on Regina, suggests that

applying § 76-a retroactively would “raise a bevy of constitutional

concerns,”   including   due   process   concerns.   Pl.    Mem.   at   4-5.

Specifically, plaintiff contends that “the retroactive application

of Section 76-a would impose a significant element of proof (actual

malice by clear and convincing evidence) upon Plaintiff on a claim

based on conduct occurring over three years ago.”              Id. at 5.

Plaintiff is correct, of course, that retroactive legislation

could, in certain cases, implicate due process concerns. This,

however, is not such a case. As Regina itself recognizes, “due

process requires a persuasive reason for the potentially harsh

impacts of retroactivity.” Regina, 35 N.Y.3d at 375. Here, however,

plaintiff fails to identify any “harsh impact” of retroactively

applying § 76-a to the instant case.

     Regina itself helps prove the point. There, the Court of

Appeals   held   that    the   retroactive    application     of   certain

provisions of the Housing Stability and Tenant Protection Act of

2019 would violate the Due Process Clause. 35 N.Y.3d at 388.

Relevant to the court’s holding was the fact that the retroactive

application of the law would effectively penalize landlords for




federal law, the Court need not and does not address whether § 76-
a subjects to New York’s actual malice rule a broader collection
of plaintiffs than does the First Amendment.

                                  -11-
     Case 1:17-cv-04853-JSR Document 125 Filed 12/29/20 Page 12 of 13



having disposed of tenant records years earlier, even though doing

so at the time was perfectly legal. Id. at 379-80. By contrast,

and by virtue of the First Amendment, plaintiff was never entitled

to recover monetary damages absent a showing of actual malice.

     Put   differently,   here,   unlike   the   plaintiffs   in   Regina,

plaintiff has not demonstrated any reasonable reliance interest.

To the extent plaintiff invokes such a reliance interest, her claim

would seem to be that, in first bringing this lawsuit in 2017, she

relied on the prospect that the Supreme Court would overturn New

York Times Co. v. Sullivan and allow her to recover damages without

a showing of actual malice. While courts might, in some contexts,

credit the “objectively reasonable reliance on binding appellate

precedent,” cf. Davis v. United States, 564 U.S. 229, 231 (2011),

there is no case law or principle of constitutional adjudication

that would credit a litigant’s wishful reliance on the prospect

that binding appellate precedent will one day be overturned. If

anything, the retroactive application of § 76-a will protect the

reliance interests of defendants, who published the Editorial in

a media landscape long-governed by the actual malice rule, against

possible changes of constitutional law at the federal level.

     For the foregoing reasons, defendants’ motion is granted. The

Court holds that N.Y. Civil Rights Law § 76-a, as amended on

November 10, 2020, applies to this action and requires plaintiff,


                                  -12-
     Case 1:17-cv-04853-JSR Document 125 Filed 12/29/20 Page 13 of 13



as a matter of state law, to prove by clear and convincing evidence

what she had already been tasked with establishing under the

federal   Constitution:     that   defendants     made    the   allegedly

defamatory statements in the Editorial “with knowledge of [their]

falsity or with reckless disregard of whether [they were] false”

-- that is, with actual malice. See § 76-a(2).

     The Clerk of the Court is directed to close the entry at

docket number 119.

     SO ORDERED.

Dated:    New York, NY
          December 29, 2020




                                   -13-
